Exhibit 10.2
 
Fourth Consent and Waiver Agreement


This Fourth Consent and Waiver Agreement (“Agreement”) is made and entered into
as of November 15, 2011, by and among The Brainy Brands Company, Inc., a
Delaware corporation (the “Company”), and the parties identified on the
signature page hereto (“Subscribers”).  Capitalized terms used but not defined
herein will have the meanings assigned to them in the Subscription Agreements
(as defined below).


WHEREAS, the Company and Subscribers entered into Subscription Agreements dated
as of November 24, 2010, April 18, 2011, and August 11, 2011 (“August Offering”)
(each a “Subscription Agreement”); and


WHEREAS, pursuant to the Subscription Agreements, the Company issued to the
Subscribers secured convertible promissory notes (“Notes”) and Warrants (the
“Warrants”);


WHEREAS, under that certain Third Consent and Waiver Agreement between the
Company and the parties identified on the signature pages thereto (the “Third
Consent and Waiver”), entered into in connection with the Second Closing under
the August Offering, the Company agreed to use its best efforts to obtain an
increase in the amount of authorized Common Stock (the “Increase”) to
500,000,000 shares, not later than December 1, 2011.


WHEREAS, pursuant to the Third Consent and Waiver, failure to effectuate the
Increase on or before December 1, 2011 is an Event of Default under the Notes;


WHEREAS, pursuant to that certain Amendment to Note and Warrant between the
Company and the parties identified on the signature pages thereto, the
Conversion Price of the Notes and the Purchase Price of the Warrant Shares has
been reduced to $0.08  (the “Conversion and Purchase Price Reduction”);


WHEREAS, the Subscribers desire to (i) waive the requirement for the Company to
effectuate the Increase, (ii) consent to the Company effecting a 10-to-1 reverse
split of its common stock by April 1, 2012,  (iii) waive the last sentence of
Section 3.3 of all of the Warrants issued pursuant to the Subscription
Agreements entered into on November 24, 2010 and April 18, 2011 (the “November
2010 and April 2011 Subscription Agreement Warrants”), with respect to (a) the
Conversion and Purchase Price Reduction, and (b) any future action taken by the
Company, such that as of the date of this Agreement, the last sentence of
Section 3.3 of the November 2010 and April 2011 Subscription Agreement Warrants
will be deemed to have been removed, and (iv) waive the Company’s obligation to
comply with Schedule 9(e) to the August Offering Subscription Agreement, such
that the Company’s use of proceeds from the August Offering (including the
Initial Closing and the Second Closing) will be in the Company’s sole
discretion;


NOW, THEREFORE, the Company and the Subscribers hereby agree as follows:


1.           Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Subscription Agreements shall have the meanings
given to such terms in the Subscription Agreements.


2.           Waiver of Increase. The Majority in Interest hereby waive the
requirement that the Company effectuate the Increase.


3.           Reverse Split. The Company shall use its best efforts to effect a
10-to-1 reverse split of its common stock by April 1, 2012 (the “Reverse
Split”).  The Majority in Interest hereby consent to the Reverse Split.


4.           Waiver of November 2010 and April 2011 Subscription Agreement
Warrant Exploding Feature. The Majority in Interest knowingly waive the
application of the last sentence of Section 3.3 of each of the November 2010 and
April 2011 Subscription Agreement Warrants, with respect to (i) the Conversion
and Purchase Price Reduction, and (ii) any future action taken by the Company,
such that, as of the date of this Agreement, the last sentence of Section 3.3 of
the November 2010 and April 2011 Subscription Agreement Warrants  will be deemed
to have been removed, and there will be no further adjustment of the number of
Warrant Shares that may be purchased upon full exercise of each of such November
2010 and April 2011 Subscription Agreement Warrants, as a result of (a) the
Conversion and Purchase Price Reduction, or (b) any future action by the
Company.
 
 
 
1

--------------------------------------------------------------------------------

 

 
5,           Waiver of Schedule 9(e) to August Offering Subscription Agreement.
The Majority in Interest hereby waive the Company’s obligation to comply with
Schedule 9(e) to the August Offering Subscription Agreement, such that the
Company’s use of proceeds from the August Offering (including the Initial
Closing and the Second Closing) will be in the Company’s sole discretion.


6.           Full Force and Effect.   Except as expressly set forth herein,
this Agreement shall not be deemed to be a waiver, amendment or modification of
any provisions of the Transaction Documents or of any right, power or remedy of
the Subscribers, or constitute a waiver of any provision of the Transaction
Documents (except to the extent herein set forth), or any other document,
instrument and/or agreement executed or delivered in connection therewith and
any other agreement to which the Subscribers may be parties to, in each case
whether arising before or after the date hereof or as a result of performance
hereunder or thereunder.  Except as set forth herein, the Subscribers reserve
all rights, remedies, powers, or privileges available under the Transaction
Documents and any other agreement to which the Subscribers may be parties to, at
law or otherwise.  This Agreement shall not constitute a novation or
satisfaction and accord of the Transaction Documents or any other document,
instrument and/or agreement executed or delivered in connection therewith and
any other agreement to which the Subscribers may be parties to.  This Agreement
shall be included in the definition of the Transaction Documents.


7.           Holding Period.  The Company acknowledges and agrees that the
holding period of the Securities issued pursuant to the Transaction Documents
for purposes of Rule 144 under the Securities Act of 1933 remains unaffected by
the terms and transactions described in this Agreement, and is not reset or
restarted in any way as a result of the terms and transactions described in this
Agreement.


8.           Agreement.  Each of the undersigned states that he has read the
foregoing Agreement and understands and agrees to it.


9.           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to any other party, it being understood that all
parties need not sign the same counterpart.  In the event that any signature is
delivered electronically, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were an original thereof.


10.           Governing Law.  This Agreement will be governed by and interpreted
in the same manner as the Transaction Documents.


11.           Amendments.  This Agreement and any term hereof may be changed,
waived, discharged or terminated in the same manner as the Transaction
Documents.


12.           Severability.   The invalidity or unenforceability of any
provision hereof will in no way affect the validity or enforceability of any
other provision.


[Signature page to follow]
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company and the undersigned have caused this Agreement
to be executed as of the date first written above.
 

 
THE BRAINY BRANDS COMPANY INC.
    the “Company”          
 
By:
/s/ John Benfield                          






 
 
“SUBSCRIBERS”



ALPHA CAPITAL ANSTALT   WHALEHAVEN CAPITAL FUND LIMITED                        
      By:  
/s/ Konrad Ackerman
  By: 
/s/ Eric Weisblum
 
Name: Konrad Ackerman
   
Name: Eric Weisblum
 
Title:  Director
   
Title:
 
Principal Amount of Notes held: $500,000 (11/24/10)
   
Principal Amount of Notes held: $500,000 (11/24/10)
 
Principal Amount of Notes held: $137,500 (4/18/11)
   
Principal Amount of Notes held: $125,000 (4/18/11)
 
Principal Amount of Notes held: $137,500 (5/20/11)
   
Principal Amount of Notes held: $125,000 (5/20/11)
 
Principal Amount of Notes held: $72,800 (8/11/11)
   
Principal Amount of Notes held: $65,000 (8/11/11)
 
Principal Amount of Notes held: $75,000 (9/23/11)
   
Principal Amount of Notes held: $25,000 (9/23/11)
                               
FLM HOLDINGS LLC
  FJD HOLDINGS LLC                               By:  
/s/ Samuel DelPresto
  By:  /s/ Frank D’Agostino Jr  
Name: Samuel DelPresto
   
Name: Frank D’Agostino Jr.
 
Title: Managing Member
   
Title: Managing Member
 
Principal Amount of Notes held: $206,488.89 (11/24/10)
   
Principal Amount of Notes held: $250,000 (11/24/10)
 
Principal Amount of Notes held: $150,000 (4/18/11)
       
Principal Amount of Notes held: $150,000 (5/20/11)
       
Principal Amount of Notes held: $25,000 (9/23/11)
     




BRILLIANT SINO INVESTMENT LIMITED




By:  /s/ Andrew Lee
Name:  Andrew Lee
Title: Director
Principal Amount of Notes held: $300,000 (5/5/11)
Principal Amount of Notes held: $10,000 (9/23/11)
 
 
 
3

--------------------------------------------------------------------------------

 

 



BRIO CAPITAL L.P.   EDWARD KARR                               By:  
/s/ Shaye Hirsch
  By:
/s/ Edward Karr
 
Name: Shaye Hirsch
   
Principal Amount of Notes held: $100,000 (11/24/10)
 
Title: Managing Partner
   
Principal Amount of Notes held: $10,000 (9/23/11)
 
Principal Amount of Notes held: $150,000 (11/24/10)
       
Principal Amount of Notes held: $37,500 (4/18/11)
       
Principal Amount of Notes held: $37,500 (5/20/11)
       
Principal Amount of Notes held: $20,800 (8/11/11)
       
Principal Amount of Notes held: $10,000 (9/23/11)
                ADVENTURE VENTURES LLC   OSHER CAPITAL PARTNERS LLC            
                  By:  
/s Ari Kluger
  By:   
/s Ari Kluger
 
Name:
   
Name:
 
Title:
   
Title:
 
Principal Amount of Notes held: $125,000 (11/24/10)
   
Principal Amount of Notes held: $125,000 (11/24/10)
 
Principal Amount of Notes held: $36,400 (8/11/11)
   
Principal Amount of Notes held: $62,500 (4/18/11)
       
Principal Amount of Notes held: $62,500 (5/20/11)
                    MAIELLA INVESTMENT HOLDINGS LLC   BRISTOL INVESTMENT FUND,
LTD.                               By:  
/s/ Gerard Adams
  By:  
/s/ Paul Kessler
 
Name: Gerard Adams
   
Name: Paul Kessler
 
Title:
   
Title: Director
 
Principal Amount of Notes held: $150,000 (11/24/10)
   
Principal Amount of Notes held: $280,000 (11/24/10)
       
Principal Amount of Notes held: $50,000 (4/18/11)
       
Principal Amount of Notes held: $50,000 (5/20/11)
       
Principal Amount of Notes held: $25,000 (8/11/11)
       
Principal Amount of Notes held: $25,000 (9/23/11)
                    BRISTOL CAPITAL ADISORS   BRISTOL CAPITAL, LLC PROFIT
SHARING PLAN                           By:
/s/ Paul Kessler
  By:
Name:  Paul Kessler
  Name:Paul Kessler    
By:   /s/ Paul Kessler
 
Title: Authorized Signatory
   
Title:  Manager
 
Principal Amount of Notes held: $40,000 (11/24/10)
   
Principal Amount of Notes held: $80,000 (11/24/10)
       
Principal Amount of Notes held: $50,000 (4/18/11)
       
Principal Amount of Notes held: $50,000 (5/20/11)

 
 
 
4

--------------------------------------------------------------------------------

 
 
 

          WHALEHAVEN OPPORTUNITIES FUND L.P.   AMPERSAND MANAGEMENT AS TRUSTEE  
    OF THE MUNT TRUST                               By: 
/s/ Eric Weisblum
  By:  
/s/ Jean Paul Le Coeq/Isabelle Spaeth
 
Name: Eric Weisblum
   
Name: Jean Paul Le Coeq/Isabelle Spaeth
 
Title: Partner
   
Title: Authorized Signatories
 
Principal Amount of Notes held: $25,000 (4/18/11)
   
Principal Amount of Notes held: $25,000 (4/18/11)
 
Principal Amount of Notes held: $25,000 (5/20/11)
   
principal Amount of Notes held: $25,000 (5/20/11)
                    CANYONS TRUST   PARK INVESTMENT HOLDINGS, LLC              
      By:  
/s/ James F. Heekin Jr.
  By:  
/s/ Steven Spiegel
 
Name: James F. Heekin Jr.
   
Name: Steven Spiegel
 
Title: Its Trustee
   
Title:
 
Principal Amount of Notes held: $50,000 (4/18/11)
   
Principal Amount of Notes held: $37,500 (4/18/11)
 
Principal Amount of Notes held: $50,000 (5/20/11)
   
principal Amount of Notes held: $37,500 (5/20/11)
         

 
    The Company represents and acknowledges that the Subscribers whose
signatures are appended to this Agreement constitute a Majority in Interest.
 

 
THE BRAINY BRANDS COMPANY INC.
   
the “Company”
         
 
 
/s/ John Benfield      
By: John Benfield
                 

 
 
5